Exhibit 10.3

TERMINATION OF ADMINISTRATIVE SERVICES AGREEMENT

This Termination of Administrative Services Agreement (the “Termination”) is
entered into as of August 1, 2006, by and between CALIFORNIA RADIATION THERAPY
MANAGEMENT SERVICES, INC., a California corporation (“MANAGEMENT SERVICES”) and
21ST CENTURY ONCOLOGY OF CALIFORNIA A MEDICAL CORPORATION, a California medical
corporation (the “PC”).

WHEREAS, MANAGEMENT SERVICES and PC are parties to a Management Services
Agreement dated May 1, 2006, which was assumed by MANAGEMENT SERVICES in
conjunction with MANAGEMENT SERVICES’S acquisition of certain assets from LHA,
Inc. also on May 1, 2006;

WHEREAS, MANAGEMENT SERVICES and PC wish to consolidate the Administrative
Services Agreement and Management Services Agreement between the parties with
respect to its California office locations; and

WHEREAS, MANAGEMENT SERVICES and PC have entered into an Addendum to Management
Services Agreement effective August 1, 2006, which amends the Management
Services Agreement to: (i) include certain additional provisions from the
Administrative Services Agreement, and (ii) provide for the addition of the Palm
Desert location as an office location.

NOW THEREFORE, MANAGEMENT SERVICES and PC desire to terminate the Administrative
Services Agreement between the parties effective on the date first written
above.

 

Accepted:  

CALIFORNIA RADIATION THERAPY

MANAGEMENT SERVICES, INC.

  By:  

/s/ David M. Koeninger

    David M. Koeninger     Chief Financial Officer Accepted:  

21ST CENTURY ONCOLOGY OF

CALIFORNIA, A MEDICAL

CORPORATION

  By:  

/s/ Daniel E. Dosoretz

    Daniel E. Dosoretz, M.D.     Vice President